Exhibit 99.2 Management’s discussion and analysis of the financial position and results of operations for the fiscal year ended August 31, 2007 is prepared at October 31, 2007. This should be read in conjunction with the Company’s August 31, 2007 annual report and audited consolidated financial statements and notes therein. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”). Please refer to note 24 of the consolidated financial statements of the Company for a summary of differences between Canadian and United States (“U.S.”) GAAP. All dollar amounts are in Canadian dollars unless otherwise indicated. Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements within the meaning of applicable securities laws. These forward-looking statements are related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook and can generally be identified by the use of words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “will,” “may” and other similar expressions. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements. Certain material factors or assumptions are applied in making forward-looking statements and actual results may differ materially from those expressed or implied in such statements. Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business; and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form. Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive. When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. OVERVIEW Corus Entertainment Inc. (“Corus” or the “Company”) commenced operations on September 1, 1999. On that date, pursuant to a statutory plan of arrangement, Corus was separated from Shaw Communications Inc. (“Shaw”) as an independently operated, publicly traded company and assumed ownership of Shaw’s radio broadcasting, specialty television, digital audio services and cable advertising services businesses, as well as certain investments held by Shaw. Corus manages its business in three operating segments: Radio, Television and Content. Generally, Corus’ financial results depend on a number of factors, including the strength of the Canadian national economy and the local economies of Corus’ served markets, local and national market competition from other broadcasting stations and other advertising media, government regulation, market competition from other distributors of children’s animated programming and Corus’ ability to continue to provide popular programming. 1 (a) Radio The Radio segment comprises 52 radio stations situated primarily in nine of the 10 largest Canadian markets by population, and in the densely populated area of Southern Ontario. Revenues are derived from advertising aired over these stations. Corus is Canada’s leading radio operator in terms of audience reach and tune-in. (b) Television The Television division comprises the following: specialty television networks YTV, W Network, Treehouse TV, Corus’ 80% interest in Country Music Television Limited (“CMT”), a 50.5% interest in Telelatino, a 50% interest in TELETOON and a 20% interest in Food Network; Corus’ premium television services Movie Central and Encore; interests in two digital television channels: SCREAM and Discovery Kids Canada; Corus Custom Networks, a cable advertising service; three local television stations; Max Trax, a residential digital music service; and the Nelvana production studio. Revenues for premium television and digital music services are generated from affiliate subscriber fees. Revenues for the conventional television stations and cable advertising services are derived from advertising. The increase of Television’s interest in TELETOON from 40% to 50% and the absorption of the Nelvana production studio occurred at the start of fiscal 2007.The segment results of Television for the prior year have been restated to reflect certain aspects of the change related to the Nelvana production studio.The impact of this restatement on fiscal 2006 is to increase Television’s revenues and segment profit by $8.5 million and $1.1 million, respectively.For other aspects of the new business relationship between the Content and Television segments it is impracticable to restate the prior year. (c) Content The Content division participates in the distribution of television programs and the sale and licensing of related products and rights. Revenues are generated from licensing of television programs, merchandise licensing and publishing. For fiscal 2007, the production studio has been integrated into the Television segment. The absorption of the Nelvana production studio into Television occurred at the start of fiscal 2007.The segment results of Content for the prior year have been restated to reflect certain aspects of this change.The impact of this restatement on fiscal 2006 is to decrease Content’s revenues and segment profit by $8.5 million and $1.1 million, respectively.For other aspects of the new business relationship between the Content and Television segments it is impracticable to restate the prior year. 2 ANNUAL SELECTED FINANCIAL INFORMATION The following table presents summary financial information for Corus for each of the listed years ended August 31: [millions of Canadian dollars except percentages and per share amounts] % Increase [Decrease] 2007 2006 2005 2007 over 2006 2006 over 2005 Revenues 768.7 726.3 683.1 5.8 6.3 Segment profit [1] 240.9 214.1 195.3 12.5 9.6 Net income 107.0 35.5 71.1 Earnings per share Basic $ 2.53 $ 0.84 $ 1.66 Diluted $ 2.47 $ 0.82 $ 1.65 Total assets 1,937.0 1,842.2 1,928.4 Total long-term financial liabilities 673.8 666.4 660.4 Cash dividends declared per share Class A Voting $ 1.00250 $ 0.4525 $ 0.065 Class B Non-Voting $ 1.01331 $ 0.4650 $ 0.075 Notes: [1] As defined in “Key Performance Indicators - Segment profit and segment profit margin”. RESULTS OF OPERATIONS The following tables present summary financial information for Corus’ operating business segments and a reconciliation of net income to segment profit for each of the listed years ended August 31: [millions of Canadian dollars except percentages] % Increase [Decrease] 2007 %[1] 2006 %[1] 2005 %[1] 2007 over 2006 2006 over 2005 Revenues Radio 275.7 35.9 268.4 37.0 252.7 37.0 2.7 6.2 Television 436.3 56.8 401.9 55.3 354.2 51.9 8.6 13.5 Content 61.3 8.0 63.6 8.8 82.3 12.0 (3.6 ) (22.7 ) Eliminations (4.6 ) (0.6 ) (7.6 ) (1.0 ) (6.1 ) (0.9 ) 768.7 100.0 726.3 100.0 683.1 100.0 5.8 6.3 Direct cost of sales, general and administrative expenses Radio 198.2 71.9 200.0 74.5 183.7 72.7 (0.9 ) 8.9 Television 253.8 58.2 236.6 58.9 213.4 60.2 7.3 10.9 Content 55.9 91.2 59.1 92.9 78.7 95.6 (5.4 ) (24.9 ) Corporate 24.8 3.2 24.0 3.3 18.6 2.7 3.3 29.0 Eliminations (4.9 ) (0.6 ) (7.5 ) (1.0 ) (6.6 ) (1.0 ) 527.8 68.7 512.2 70.5 487.8 71.4 3.0 5.0 Segment profit [2] Radio 77.5 28.1 68.4 25.5 69.0 27.3 13.3 (0.9 ) Television 182.4 41.8 165.3 41.1 140.8 39.8 10.3 17.4 Content 5.4 8.8 4.5 7.1 3.6 4.4 20.0 25.0 Corporate (24.8 ) (3.2 ) (24.0 ) (3.3 ) (18.6 ) (2.7 ) 3.3 29.0 Eliminations 0.4  (0.1 )  0.5 0.1 240.9 31.3 214.1 29.5 195.3 28.6 12.5 9.6 Depreciation 21.6 2.8 21.3 2.9 23.7 3.5 1.4 (10.1 ) Amortization 1.6 0.2 2.9 0.4 4.6 0.7 (44.8 ) (37.0 ) Interest expense 35.8 4.7 43.1 5.9 55.6 8.1 (16.9 ) (22.5 ) Debt refinancing loss  132.0  Other expense, net 9.8 11.6 (5.5 ) Income before income taxes and non-controlling interest 172.1 3.2 116.9 Income tax expense [recovery] 59.8 (36.0 ) 42.8 Non-controlling interest 5.3 3.7 3.0 Net income for the year 107.0 35.5 71.1 Notes: [1] Direct cost of sales, general and administrative expenses and segment profit for each business segment are expressed as a percentage of revenues for the segment. Other items are expressed as a percentage of total revenues. [2] As defined in “Key Performance Indicators - Segment profit and segment profit margin”. 3 FISCAL 2 Revenues for fiscal 2007 of $768.7 million represented a 6% increase over $726.3 million last year.Radio and Television experienced increases of 3% and 9%, respectively, while Content decreased by 4%.Please refer to the discussion of segmented results for additional analysis of revenues. Direct cost of sales, general and administrative expenses for fiscal 2007 were $527.8 million, up 3% from the prior year.Expense increases in Television were the result of higher program rights and film amortization, while expenses at Content decreased as the result of lower revenues.Please refer to the discussion of segmented results for additional analysis of expenses. Segment profit for fiscal 2007 was $240.9 million, up 13% from $214.1 million last year. The Radio segment profit of $77.5 million was up 13% from the prior year. The Television division’s segment profit of $182.4 million represented a segment profit growth of 10%. The Content division generated segment profit of $5.4 million, an increase of 21% over the prior year. Segment profit as a percentage of revenues for the year ended August 31, 2007, was 31% compared to 30% in fiscal 2006. Radio Radio revenues for the year were $275.7 million, up 3% from the prior year. Local airtime revenues increased by 1%, while national airtime sales were up 7% from the prior year.Revenue growth for the year was experienced in all regions, with Edmonton and Toronto contributing above market average growth in the period, as indicated by the Trans-Canada Radio Advertising by Market (“TRAM”) Report for the year ended August 31, 2007.The Company has taken measures to address its challenges in the Quebec market, where Corus’ growth is now beginning to keep pace with the market average growth.Corus Radio believes that its assets continue to be competitively positioned to take advantage of the strong ad market in Western and Central Canada. Direct cost of sales, general and administrative expenses for the year were $198.2 million, down 1% from $200.0 million last year.In fiscal 2007, the Company has not accrued for certain regulatory fees that are now deemed not to be payable.The expense related to these fees included in the results for fiscal 2006 is $2.9 million.If not for this adjustment, expenses for Radio would have been up 1% for the year.This increase over the prior year was due largely to a modest increase in employee-related costs. Radio incurred $3.6 million in restructuring expenses, primarily in the fourth quarter, related to the Montréal cluster.These costs are reflected in other expense, net and are excluded from segment profit. Segment profit for the year was $77.5 million, an increase of 13% from last year. If not for the adjustment noted above, segment profit would have increased by 9% for the year.This segment profit increase represents a slight margin improvement for the Radio segment. 4 Television Revenues for the year were $436.3 million, up 9% from the prior year.Revenue growth was driven by advertising revenue growth of 10% for the year and subscriber revenue growth of 8% for the year.Other ancillary revenues, primarily derived through service work in the studio, were also up in the year.Subscriber revenues in the prior year included subscriber fee adjustments of $4.7 million in the full fiscal year.The strong advertising results for fiscal 2007 were driven by double-digit revenue growth in CMT and W Network.Specialty advertising growth was 12% for the year, while total revenues from local and other television properties were down slightly from the prior year.Excluding the impact of the TELETOON acquisition, specialty advertising revenues grew by 8% for the year.Subscriber revenue growth was driven by increases across all networks.Movie Central finished the year with 883,000 subscribers, up 7% from the same time last year. Direct cost of sales, general and administrative expenses were $253.8 million for the year, up 7% from the prior year.In fiscal 2007, the Company has not accrued for certain regulatory fees that are now deemed not to be payable.The expense related to these fees included in the results for fiscal 2006 is $1.8 million.If not for this adjustment, expenses for Television would have been up 8% for the year.The increase was primarily due to higher programming costs, as amortization of program rights and film investments and other cost of sales increased by 13% over the prior year.These costs fluctuate in proportion to changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license.These increased costs were offset by effective cost containment in other general and administrative overhead.These costs were up 2% over the prior year.This increase is due to the additional 10% of TELETOON.Excluding the impact of the TELETOON acquisition, other general and administrative expenses decreased by 1% in the year.Television incurred $6.1 million in restructuring expenses, primarily in the first quarter, related to the consolidation of the Edmonton facility into the Toronto operations.These costs are reflected in other expense, net and are excluded from segment profit. Segment profit for the year of $182.4 million represented a 10% increase over the prior year. If not for the regulatory fee adjustment noted above, segment profit would have increased 9% for the year.Of this growth for the year, 3% is due to the acquisition of an additional 10% share in TELETOON in the first quarter. Segment profit margin was 42%, up from 41% in the prior year. Content Revenues for the year were $61.3 million, representing a 4% decrease from the prior year.This decrease is due to the fact that under the new studio structure, first Canadian windows on studio deliveries are not made available to Content for distribution.Included in Content’s revenues for the year are inter-company revenues of $4.3 million.These revenues are eliminated upon consolidation. Direct cost of sales, general and administrative expenses for the year were $55.9 million, down 5% from the prior year.Direct cost of sales were lower than the prior year due to lower revenues, while general and administrative expenses were down due to a restructuring undertaken in the fourth quarter of fiscal 2006.During the first quarter of fiscal 2007, Content incurred an additional $0.7 million in expenses related to a restructuring of the publishing business.These costs are reflected in other expense, net and are excluded from segment profit. Segment profit for the year was $5.4 million, up from $4.5 million last year. The Content division continues to perform in line with the Company’s expectations of modest segment profit. 5 Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the other operating divisions. Corporate overhead in fiscal 2007 was $24.8 million, up from $24.0 million in 2006. Stock-based compensation includes the expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.Stock-based compensation expenses decreased to $10.2 million in fiscal 2007 from $11.6 million last year.An increase in the Company’s share price in the fourth quarter last year resulted in certain incentive plan thresholds being met that had not been accrued in earlier periods.The current year reflects the impact of Corus’ higher average share price since the corresponding periods of fiscal 2006.This impact has been reduced by income generated by a derivative instrument entered into in fiscal 2007 in order to offset the Company’s exposure to changes in the fair value of certain obligations under the Company’s PSU plan. Other general and administrative costs increased to $14.7 million in fiscal 2007 from $12.4 million last year. This increase is the result of continued investment in information technology.In addition, the prior year includes the impact of a refund in the fourth quarter related to employee benefits. Depreciation Depreciation expense for the year was $21.6 million, an increase of $0.3 million from last year.This fluctuation reflects the timing of capital expenditures, and the fact that depreciation and capital expenditures have remained fairly constant over the past several fiscal years. Amortization Amortization expense for the year was $1.6 million, down from $2.9 million last year.The decrease is a result of deferred start-up and reformatting costs becoming fully amortized.The remaining $4.1 million in deferred financing charges relating to the Company’s bank facility is being amortized over the remaining life of the facility. Interest expense Interest expense for the year was $35.8 million, down from $43.1 million last year.The Company refinanced its debt at the end of January 2006, with the result that the Senior Subordinated Notes (“Notes”), which paid interest at an effective rate of 9.33%, were replaced with bank debt paying interest on a floating rate plus a margin.Interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate for fiscal 2007 was 5.4% on bank loans. Debt refinancing loss In the second quarter of fiscal 2006, the Company purchased and cancelled U.S.$373.6 million of the Notes. Concurrently, the cross-currency agreements which fixed the exchange rate on the principal and interest on the Notes were effectively terminated. In order to fund the purchase of the Notes, the Company amended its credit facility with a syndicate of banks. These transactions resulted in the Company recording a pre-tax debt refinancing loss of $132.0 million in the second quarter. The components of this loss include mark-to-market payments on the cross-currency agreement terminations, consent and tender premiums, the non-cash write-off of deferred financing charges related to the Notes and other fees. The after-tax impact of these transactions was approximately $1.95 per share. Other expense, net Other expense, net for the year was $9.8 million, compared to other expense, net of $11.7 million in the prior year.The current year includes restructuring charges of $10.4 million, incurred primarily in the Television segment in the first quarter and Radio segment in the fourth quarter, while the prior year includes $11.4 million in restructuring charges, incurred primarily in the Radio segment in the third quarter and Content segment in the fourth quarter.Interest income declined from $2.6 million in the prior year to $0.8 million in the current year, resulting from lower cash and cash equivalents balances. 6 Income taxes The effective tax rate for 2007 was 34.7%, consistent with the Company’s 35.5% statutory rate.The effective tax rate for the year reflects a benefit of $1.6 million related to a change in the long-term future tax rate.Income tax expense for the prior year was reduced by approximately $37.0 million in long-term future tax rate changes and other items in the fourth quarter. Net income Net income for the year was $107.0 million, as compared to $35.5 million last year.Earnings per share for the year were $2.53 basic and $2.47 diluted, compared with $0.84 basic and $0.82 diluted last year. FISCAL 2 Revenues for fiscal 2006 were $726.3 million, up 6% from $683.1 million in fiscal 2005. Radio and Television experienced increases of 6% and 14%, respectively, while Content was down 23% compared to fiscal 2005. Direct cost of sales, general and administrative expenses were $512.2 million, up 5% from $487.8 million in fiscal 2005. Expense increases in Television were a result of higher revenues, while increases in Radio were a result of the integration of the new stations in Québec. Expenses at Content decreased as a result of lower revenues, while Corporate expenses increased as a result of stock-based compensation and costs incurred in the process of continually improving its infrastructure and controls. Segment profit for fiscal 2006 was $214.1 million, up 10% from $195.3 million in fiscal 2005. The Radio segment profit of $68.4 million was down 1% from fiscal 2005, reflecting disappointing results in Québec. The Television division’s segment profit of $165.3 million represented a segment profit growth of 17%. The Content division generated segment profit of $4.5 million, an increase of 25% over fiscal 2005. Segment profit as a percentage of revenues for the year ended August 31, 2006 was 30% compared to 29% in fiscal 2005. Radio Radio revenues for fiscal 2006 were $268.4 million, up 6% from fiscal 2005. Local and national airtime sales each increased by 5% while interactive and other revenues also increased. According to the TRAM Report for the year ended August 31, 2006, Corus stations generated advertising growth of 5.5%, compared to total market growth of 6.5%. Above average growth was experienced in the western markets of Vancouver, Calgary and Winnipeg. Although fiscal 2006 was a challenging year in major markets like Toronto and Montréal, where Corus’ growth did not keep pace with the market average growth, Corus Radio believes that its assets continue to be competitively positioned to take advantage of the strong advertising market. Direct cost of sales, general and administrative expenses for fiscal 2006 were $200.0 million, up 9% from fiscal 2005, mainly due to increased investments in new media and programming content, principally related to professional hockey which was unavailable the previous year and contributed approximately $2.6 million in costs in fiscal 2006. In addition, expenses related to the integration of the recently acquired Québec stations were higher than management’s expectations and this combined with lower than anticipated revenue growth had a negative impact on results for fiscal 2006. Segment profit for fiscal 2006 was $68.4 million, 1% lower than in fiscal 2005. Segment profit margin for fiscal 2006 was 25%, down from 27% in fiscal 2005. During fiscal 2006 Corus Radio incurred $4.2 million in expenses related to restructuring costs primarily in Western Canada. These costs are reflected in other expense, net. 7 Television Television revenues for fiscal 2006 were $401.9 million, up 14% over fiscal 2005. Revenue growth was driven by advertising growth of 13% and subscriber growth of 10% for the year. Subscriber revenues for fiscal 2006 include subscriber fee adjustments of $4.7 million. Excluding these items, subscriber revenue growth for fiscal 2006 was 7%. The strong advertising results were driven by double-digit growth in YTV, CMT, W Network, TELETOON and Telelatino. Specialty advertising growth for fiscal 2006 was 14%, while total revenues from local and other television properties grew by 5% over fiscal 2005. Subscriber revenue growth was driven by Movie Central, which finished fiscal 2006 with 822,000 subscribers, up 10% from 748,000 at August 31, 2005. The Company attributes this increase to successful marketing campaigns surrounding high-profile HBO programming, including Rome and the sixth season of The Sopranos, which launched in March 2006. Direct cost of sales, general and administrative expenses were $236.6 million for fiscal 2006, up 11% from fiscal 2005. The increase was primarily due to higher programming costs, as amortization of program rights increased by 10% over fiscal 2005. These costs fluctuate in proportion to changes in subscriber levels, as a result of program supply agreements, and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license. These increased costs were offset by effective cost containment in other general and administrative overhead, which increased by 2% over fiscal 2005, due to higher marketing costs as well as bad debt expense incurred in fiscal 2006. Segment profit for fiscal 2006 of $165.3 million represented a 17% increase over fiscal 2005. Segment profit margin was 41%, up from 40% in fiscal 2005. Content Content revenues for fiscal 2006 were $63.6 million, a decrease of 23% from fiscal 2005. During fiscal 2006, Content delivered 107 completed episodes, compared to 111 episodes in the prior year. The decrease in revenues from the prior year was due to the decline in Beyblade revenues towards the end of fiscal 2005. The Beyblade decline is not likely to reverse and merchandising revenues will not return to the levels of the past few fiscal years until new brands come on line. Included in Content’s revenues for fiscal 2006 are intercompany revenues of $7.1 million. These revenues are eliminated upon consolidation. Direct cost of sales, general and administrative expenses for fiscal 2006 were $59.1 million, down 25% from the prior year. The decrease reflects ongoing diligence in expense control, as well as lower film amortization and third-party participation costs that fluctuate in proportion to revenues. In fiscal 2006, Content incurred $6.7 million in expenses related to the restructuring of the Toronto studio and the closure of foreign offices. These costs are reflected in other expense, net. Segment profit for fiscal 2006 was $4.5 million, up from $3.6 million in fiscal 2005. The Content division continues to perform in line with the Company’s expectations. Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the other operating divisions. Corporate overhead in fiscal 2006 was $24.0 million, up from $18.6 million in fiscal 2005. Stock-based compensation expenses increased to $11.6 million in fiscal 2006 from $6.8 million in fiscal 2005. This increase reflects the impact of Corus’ higher average share price in fiscal 2006 on expenses related to the PSUs, as well as an additional year of expensing stock options. Other general and administrative costs increased to $12.4 million in fiscal 2006 from $11.8 million in fiscal 2005. This increase relates primarily to the increased cost of information technology and costs associated with implementing the requirements of the
